Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Madhavi Pantakar on 5/12/2021.

The application has been amended as follows: 
In claim 1, lines 6-7, deleted “bent sheet of material” and replace with -- blade --.
In claim 22, line 4, after “adjacent” insert -- bend --.

Allowable Subject Matter
Claims  1-2,6-7,13-14,17-20,22 and 36-54 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art reference: Smith; Donald,  US 20130068888 A1 teaches:.
An airfoil structure including a plurality of molded monolithic members that extend in a side-by-side manner along the spanwise direction of the airfoil structure. Each molded monolithic member is realized from continuous material that is molded to form a 
But fails to teach:
a rectangular blade shaped for a vertical axis wind turbine, the blade comprising one or more sheets of material including a top edge, a bottom edge, an outer edge, an inner edge, an inner surface and an outer surface wherein the blade comprises a plurality of segments, adjacent segments comprising a bend therebetween extending from the top edge to the bottom edge, the blade comprising at least three bends, wherein  the blade approximates an airfoil shape without any internal structure, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745